PER CURIAM.
Judith Ripps appeals from an order of final summary judgment. We affirm.
Viewing the facts in the light most favorable to the appellant and assuming that her former attorney’s account with Chemical Bank was, in fact, a trust account, we can find no basis on this record to impose on Chemical Bank a duty to inquire into the source of the funds transferred by wire into that account or the disposition of those funds by its customer, all of which occurred within a time frame of three-and-one-half business hours.
Affirmed.